              Case 18-12012-LSS        Doc 291      Filed 11/02/18    Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

                                                     Chapter 11
In re:                                         :
                                                     Case No. 18-12012 (LSS)
OPEN ROAD FILMS, LLC, a Delaware                     (Joint Administered)
Limited Liability Company, et al.,

                                Debtors.



         NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that Happy Pill Distribution, LLC and Happy Pill, LLC

(collectively, “Happy Pill”) hereby enter its appearances in the above-captioned cases by and

through its counsel, Venable LLP, and pursuant to sections 102(1), 342 and 1109(b) of title 11 of

the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), rules 2002, 9007 and

9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 2002-

1(d) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and such counsel hereby requests,

pursuant to Bankruptcy Rules 2002, 9007, and 9010, Local Rule 2002-1(d) and sections 342 and

1109(b) of the Bankruptcy Code, that copies of all notices and pleadings given or filed in the

above-captioned chapter 11 cases be given to and served upon the following:

Jamie L. Edmonson                                  Keith C. Owens
Daniel A. O’Brien                                  VENABLE LLP
VENABLE LLP                                        2049 Century Park East, Suite 2300
1201 N. Market Street, Suite 1400                  Los Angeles, CA 90067
Wilmington, DE 19801                               Tel: (310) 229-9900
Tel: (302) 298-3535                                Fax: (310) 229-9901
Fax: (302) 298-3550                                kcowens@venable.com
jledmonson@venable.com
daobrien@venable.com
              Case 18-12012-LSS          Doc 291       Filed 11/02/18    Page 2 of 3



       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules and Local Rules specified above, but also includes, without limitation, any

notice, application, complaint, demand, motion, petition, pleading, or request, whether formal or

informal, written or oral, and whether transmitted or conveyed by mail, delivery, telephone,

electronic filing, facsimile, or otherwise filed or made with regard to the referenced case and

proceedings herein.

       PLEASE TAKE FURTHER NOTICE that filing of this Notice of Appearance and

Demand for Service of Papers shall not be deemed or construed to constitute a waiver of any

substantive or procedural rights of Happy Pill, without limitation: (i) the right to have final

orders in non-core matters entered only after de novo review by the United States District Court

for the District of Delaware (the “District Court”), (ii) the right to trial by jury in any proceeding

related to this case or any case, controversy, or proceeding related to this case, (iii) the right to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which Happy Pill is or may be entitled, in law or in equity, all of which rights,

claims, actions, defenses, setoffs and recoupments are expressly reserved.

       PLEASE TAKE FURTHER NOTICE that the aforementioned attorneys further

request that they be added to the official service list for notice of all contested matters, adversary

proceedings, and other proceedings in this case.




                                                   2
            Case 18-12012-LSS   Doc 291   Filed 11/02/18   Page 3 of 3



Dated: November 2, 2018                   Respectfully submitted,
       Wilmington, Delaware

                                          /s/ Jamie L. Edmonson
                                          Jamie L. Edmonson (No. 4247)
                                          Daniel A. O’Brien (No. 4897)
                                          VENABLE LLP
                                          1201 North Market Street, Suite 1400
                                          Wilmington, DE 19801
                                          Tel: 302.298.3535
                                          Fax: 302.298.3550
                                          jledmonson@venable.com
                                          daobrien@venable.com

                                          and

                                          Keith C. Owens
                                          VENABLE LLP
                                          2049 Century Park East, Suite 2300
                                          Los Angeles, CA 90067
                                          Tel: 310.229.9900
                                          Fax: 310.229.9901
                                          kowens@venable.com


                                          Attorneys for Happy Pill Distribution, LLC
                                          and Happy Pill, LLC




                                      3
